DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Interpretation
	
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain 
meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are 
nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
an opening acquiring portion configured to acquire a valve opening value in claim 1.
a pressure acquiring portion configured to acquire a pressure value in claim 1.
a stability-time detecting portion configured to detect a stable-opening state in claim 1.
a frictional force detecting portion configured to detect a difference in claim 1.
an abnormality determining portion configured to determine in claim 1.
a value lowering detecting portion configured to detect in claim 2.
a lowering time difference calculating portion configured to calculate in claim 2.
a lowering time difference storing portion configured to store in claim 2.
a time difference determining portion configured to determine in claim 2.
a number of times of lowering counting portion configured to count in claim 3.
a number of times determining portion configured to determine in claim 3.
an abnormality occurrence notifying portion configured to notify in claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the remarkable lowering" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the present examination, “a remarkable lowering” is assumed.  Clarification is required. 
Claim 6 recites the limitation “the previous remarkable lowering” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the present examination, “a previous remarkable lowering” is assumed.  Clarification is required. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tewes et 
al. (US 2008/0004836 A1), hereinafter Tewes, in view of Nousiainen (US 2013/0110418 A1), hereinafter Nousiainen.

Regarding claim 1, Tewes discloses: A valve abnormality detecting device, comprising:
an opening acquiring portion configured to acquire a valve opening value; (Tewes, e.g., see fig. 2a, and para. [0019] disclosing the actuator may be designed so that increasing fluid pressure in the pressure chamber either increases the extent of the moveable element opening or decreases it (e.g., direct acting or reverse acting), the former situation being assumed herein; see also para. [0020] disclosing an indication of the position of the valve plug moveable element is provided through a position sensor (12), which may be integrated into the valve controller (16) or may be a standalone positioner transmitter (not shown); see also para. [0027] disclosing fig. 2a illustrates a full-stroke signature graph where a control valve is fully opened from a fully closed position (upstream portion) (21)).
a pressure acquiring portion configured to acquire a pressure value of operating device air supplied from a positioner to an operating device for a valve; (Tewes, e.g., fig. 2a, and see also para. [0019] disclosing the control valve assembly is typically operated from a regulated source of pneumatic fluid pressure, such as air from a plant compressor.  This fluid pressure is introduced into the actuator (such as a spring and diaphragm actuator for sliding stem valves or a piston actuator for rotary valves) through a positioner or valve controller instrument which controls the fluid pressure in response to a signal received from the process control system; see also para. [0026] disclosing an example of fig. 2a in which an actuator pressure from the valve controller is plotted against the position of the moveable element as represented by valve stem or actuator stem position; see also para. [0027] disclosing the pressure required for the transition movement may be illustrated by a vertical path (25) crossing between the upstream and downstream paths).

a frictional force detecting portion configured to detect a difference between a maximum pressure value and a minimum pressure value of the operating device air in the stable-opening state as an index value indicating a frictional force at a sliding portion of the valve; and (Tewes, e.g., see figs. 2b-2c illustrating upper boundary (31) and lower boundary (32) of upper box (30), as well as upper boundary (41) and lower boundary (42) of lower box (40), wherein the graph illustrates an abscissa denoted as a valve position and an ordinate denoted as actuator pressure.  Also illustrated as trace measurements of friction of the control valve, wherein the trace is construed by the examiner to be the maximum pressure value in the stable-opening state and the abscissa of atmospheric reference pressure is construed as the minimum pressure value of the operating air device; see also para. [0029] disclosing A first set of boundaries represented as box (30) may be associated with an upstream portion of the signature graph.  The topside line (31) of upper box (30) may represent a maximum value of deviation for the upstream portion.  This maximum value boundary may represent a maximum friction boundary (in the case of a sliding steam valve) or a maximum torque (in the case of a rotary type valve).  The bottom side line (32) of upper box (30) may represent a minimum or lower bound for the control valve representing a minimum friction or torque boundary; examiner notes that the boundaries associated with friction boundaries are plotted as a function of actuator pressure vs. valve position, wherein fig. 2b and 2c illustrate a difference between maximum pressure and a minimum pressure for the difference of the maximum friction value and minimum friction value; examiner notes that the upper trace transitioning the upper box (30) is construed as the index value).  
an abnormality determining portion configured to determine that an abnormality may have occurred in the valve in a case where a frequency of occurrence of reduction in which the index value falls below a specified value is an abnormal frequency. (Tewes, e.g., see fig. 5 illustrating a graphical representation of a minimum friction/torque failure including boundary boxes and marked points where failure occurs; see also para. [0033] disclosing the embodiment of fig. 4 highlights the failures using points marked with ‘X’ on graph.  In a similar fashion, fig. 5 illustrates a graphical representation of a minimum friction or torque failure including boundary boxes and highlighted areas where failures occur on a current signature graph.  The embodiment of fig. 5 also highlights the failures using points marked with ‘X’ on graph; examiner notes that the friction of the upper box of fig. 5 is plotted as a function of actuator pressure vs. travel position of the valve, wherein the graph depicts a frequency of the value falling below the minimum frictional force.  The examiner also notes that a “frequency of occurrence” encompasses a single instance in which the index value falls below a specified value, indicating an abnormal frequency).
Tewes is not relied upon as explicitly disclosing: a stability-time detecting portion configured to detect a stable-opening state in which the valve opening value acquired by the opening acquiring portion is substantially constant; 
However, Nousiainen further discloses: a stability-time detecting portion configured to detect a stable-opening state in which the valve opening value acquired by the opening acquiring portion is substantially constant; (Nousiainen, e.g., see fig. 2 illustrating μC (11), fig. 4 to step (42) disclosing processing the position data and the pressure difference data to contain data around starting points of a plurality of individual travel movement of the control valve during normal online operation of the control valve, and fig. 6 illustrating a substantially constant valve position; see also para. [0067] disclosing the position data and the actuator pressure difference data may be processed to contain data around starting points of a plurality of individual travel movements of the control valve during normal online operation of the control valve (step (42) in fig. 4).  Such processing, e.g., filtering, of the sampled data decreases the memory capacity needed at the valve controller, or the amount of data to be transferred to the management and diagnostics system (4); see also para. [0070] disclosing the diagnostics system (4) may also store at least one reference signature graph which the subsequent graph(s) can be compared with, e.g., a valve signature graph determined at the initial startup of the control valve.  An example of a reference valve signature graph display is shown in fig. 6.  The diagnostics system (4) may also generate other displays and graphs based on the collected data, such as graph illustrating the valve friction or actuator pressure in the function of time.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Tewes’ opening acquiring portion, pressure acquiring portion, frictional force detecting portion, and an abnormality determining portion with Nousiainen’s stability-time detecting portion for at least the reasons that Nousiainen teaches the use of a valve signature graph of the control valve which can be determined or calculated on the basis of the processed position and pressure difference data collected at a plurality of points along the travel range of the control valve during normal online operation of the control valve; e.g., see para. [0068].

Regarding claim 4, Tewes in view of Nousiainen discloses: The valve abnormality detecting device according to claim 1, further comprising an abnormality occurrence notifying portion configured to notify an operator that an abnormality may have occurred in the valve. (Tewes, e.g., see para. [0028] disclosing as the control valve or valve performance degrades over time, the signature graph may change from an initial benchmark measurement graph.  This change in the signature graph over time may be indicative of degradation in operation of the valve, due to, for example, friction.  The change may prompt repair or replacement of the valve or components of the valve.  In order to assist an operator or plant manager in determining maintenance operations, the method and system may allow a user to configure a boundary on a bas4eline signature graph captured at a prior period in time).

Regarding claim 5, Tewes discloses: A valve abnormality detecting method, comprising:
acquiring a valve opening value; (Tewes, e.g., see fig. 2a, and para. [0019] disclosing the actuator may be designed so that increasing fluid pressure in the pressure chamber either increases the extent of the moveable element opening or decreases it (e.g., direct acting or reverse acting), the former situation being assumed herein; see also para. [0020] disclosing an indication of the position of the valve plug moveable element is provided through a position sensor (12), which may be integrated into the valve controller (16) or may be a standalone positioner transmitter (not shown); see also para. [0027] disclosing fig. 2a illustrates a full-stroke signature graph where a control valve is fully opened from a fully closed position (upstream portion) (21)).
acquiring a pressure value of operating device air supplied from a positioner to an operating device for a valve; (Tewes, e.g., fig. 2a, and see also para. [0019] disclosing the control valve assembly is typically operated from a regulated source of pneumatic fluid pressure, such as air from a plant compressor.  This fluid pressure is introduced into the actuator (such as a spring and diaphragm actuator for sliding stem valves or a piston actuator for rotary valves) through a positioner or valve controller instrument which controls the fluid pressure in response to a signal received from the process control system; see also para. [0026] disclosing an example of fig. 2a in which an actuator pressure from the valve controller is plotted against the position of the moveable element as represented by valve stem or actuator stem position; see also para. [0027] disclosing the pressure required for the transition movement may be illustrated by a vertical path (25) crossing between the upstream and downstream paths).

detecting a difference between a maximum pressure value and a minimum pressure value of the operating device air in the stable-opening state as an index value indicating a frictional force at a sliding portion of the valve; and (Tewes, e.g., see figs. 2b-2c illustrating upper boundary (31) and lower boundary (32) of upper box (30), as well as upper boundary (41) and lower boundary (42) of lower box (40), wherein the graph illustrates an abscissa denoted as a valve position and an ordinate denoted as actuator pressure.  Also illustrated as trace measurements of friction of the control valve, wherein the trace is construed by the examiner to be the maximum pressure value in the stable-opening state and the abscissa of atmospheric reference pressure is construed as the minimum pressure value of the operating air device; see also para. [0029] disclosing A first set of boundaries represented as box (30) may be associated with an upstream portion of the signature graph.  The topside line (31) of upper box (30) may represent a maximum value of deviation for the upstream portion.  This maximum value boundary may represent a maximum friction boundary (in the case of a sliding steam valve) or a maximum torque (in the case of a rotary type valve).  The bottom side line (32) of upper box (30) may represent a minimum or lower bound for the control valve representing a minimum friction or torque boundary; examiner notes that the boundaries associated with friction boundaries are plotted as a function of actuator pressure vs. valve position, wherein fig. 2b and 2c illustrate a difference between maximum pressure and a minimum pressure for the difference of the maximum friction value and minimum friction value; examiner notes that the upper trace transitioning the upper box (30) is construed as the index value).  
determining that an abnormality may have occurred in the valve in a case where a frequency of occurrence of reduction in which the index value falls below a specified value is an abnormal frequency. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.  Nevertheless, (Tewes, e.g., see fig. 5 illustrating a graphical representation of a minimum friction/torque failure including boundary boxes and marked points where failure occurs; see also para. [0033] disclosing the embodiment of fig. 4 highlights the failures using points marked with ‘X’ on graph.  In a similar fashion, fig. 5 illustrates a graphical representation of a minimum friction or torque failure including boundary boxes and highlighted areas where failures occur on a current signature graph.  The embodiment of fig. 5 also highlights the failures using points marked with ‘X’ on graph; examiner notes that the friction of the upper box of fig. 5 is plotted as a function of actuator pressure vs. travel position of the valve, wherein the graph depicts a frequency of the value falling below the minimum frictional force.  The examiner also notes that a “frequency of occurrence” encompasses a single instance in which the index value falls below a specified value, indicating an abnormal frequency).
Tewes is not relied upon as explicitly disclosing: detecting a stable-opening state in which the acquired valve opening value is substantially constant;
However, Nousiainen further discloses: detecting a stable-opening state in which the acquired valve opening value is substantially constant; (Nousiainen, e.g., see fig. 2 illustrating μC (11), fig. 4 to step (42) disclosing processing the position data and the pressure difference data to contain data around starting points of a plurality of individual travel movement of the control valve during normal online operation of the control valve, and fig. 6 illustrating a substantially constant valve position; see also para. [0067] disclosing the position data and the actuator pressure difference data may be processed to contain data around starting points of a plurality of individual travel movements of the control valve during normal online operation of the control valve (step (42) in fig. 4).  Such processing, e.g., filtering, of the sampled data decreases the memory capacity needed at the valve controller, or the amount of data to be transferred to the management and diagnostics system (4); see also para. [0070] disclosing the diagnostics system (4) may also store at least one reference signature graph which the subsequent graph(s) can be compared with, e.g., a valve signature graph determined at the initial startup of the control valve.  An example of a reference valve signature graph display is shown in fig. 6.  The diagnostics system (4) may also generate other displays and graphs based on the collected data, such as graph illustrating the valve friction or actuator pressure in the function of time.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Tewes’ acquiring a valve opening value, acquiring a pressure value, detecting a difference between a maximum and minimum pressure value of the operating air in the stable opening state, and determining that an abnormality may have occurred in the valve with Nousiainen’s detecting a stable-opening state for at least the reasons that Nousiainen teaches the use of a valve signature graph of the control valve which can be determined or calculated on the basis of the processed position and pressure difference data collected at a plurality of points along the travel range of the control valve during normal online operation of the control valve; e.g., see para. [0068].

Regarding claim 8, Tewes in view of Nousiainen discloses: The valve abnormality detecting method according to claim 5, further comprising:
notifying an operator that an abnormality may have occurred in the valve. (Tewes, e.g., see para. [0028] disclosing as the control valve or valve performance degrades over time, the signature graph may change from an initial benchmark measurement graph.  This change in the signature graph over time may be indicative of degradation in operation of the valve, due to, for example, friction.  The change may prompt repair or replacement of the valve or components of the valve.  In order to assist an operator or plant manager in determining maintenance operations, the method and system may allow a user to configure a boundary on a bas4eline signature graph captured at a prior period in time).

Allowable Subject Matter

Claims 2-3 and 7 are objected to as being dependent upon a rejected base claim, but would be 
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 
35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
JP 2013054483 A to Kajima relates to an abnormality diagnostic method and device for control valve.
WO 0239201 A1 to Horch relates to a method and system for evaluation of static friction.
US 2018/0113446 A1 to Anderson relates to integration of online and offline control valve data.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863